           Case 1:19-cr-00289-VEC Document 37 Filed 08/23/21 Page 1 of 3

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 8/23/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   19-CR-289 (VEC)
                                                                :
 MARCOS GONZALEZ,                                               :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 14, 2021, Mr. Gonzalez moved for compassionate release pursuant

to 18 U.S.C. § 3582(c) (Dkt. 33);

        WHEREAS on July 16, 2021, the Government filed an opposition, acknowledging that

Mr. Gonzalez had exhausted his administrative remedies, but opposing Mr. Gonzalez’s motion

on the merits (Dkt. 35);

        WHEREAS on July 30, 2021, Mr. Gonzalez filed a reply (Dkt. 36);

        WHEREAS, a court may, according to the plain language of the statute, reduce Mr.

Gonzalez’s sentence under the rubric of compassionate release if, “after considering the factors

set forth in § 3553(a),” it finds that “extraordinary and compelling reasons warrant such a

reduction,” 18 U.S.C. § 3582(c)(1)(A)(i);

        IT IS HEREBY ORDERED THAT: Mr. Gonzalez’s motion for compassionate release is

DENIED. Mr. Gonzalez has failed to demonstrate “extraordinary and compelling reasons”

warranting a sentence reduction. Although Mr. Gonzalez has developed high blood pressure and

high cholesterol while in BOP custody, he is taking prescription medication to address both
          Case 1:19-cr-00289-VEC Document 37 Filed 08/23/21 Page 2 of 3




conditions. Gov. Opp., Dkt. 35 at 5. Moreover, Mr. Gonzalez has been fully vaccinated against

COVID-19 1, and is an otherwise healthy 41-year-old man. Id.; Def. Reply, Dkt. 36 at 1.

       The Court is certainly sympathetic to Mr. Gonzalez’s desire to help his partner care for

their seven-year-old daughter, who suffers from Type I diabetes, and acknowledges the

challenges of caring for a young child with a serious medical condition. See Def. Motion, Dkt.

33 at 11-15. Nevertheless, Mr. Gonzalez’s daughter’s condition does not constitute

extraordinary or compelling reasons for his own release; Mr. Gonzalez has a partner as well as

family members and friends who can care for his daughter while he is incarcerated.

       Even assuming Mr. Gonzalez had demonstrated “extraordinary and compelling reasons”

warranting a sentence reduction, his release at this point, after serving only two of the ten year

sentence imposed by this Court, would be an inadequate punishment for his crime, considering

the applicable factors set forth in 18 U.S.C. § 3553(a). As the Court noted at sentencing, Mr.

Gonzalez committed a serious offense. Mr. Gonzalez trafficked in significant quantities of

heroin, cocaine, methamphetamine, and marijuana, and did so from his very own apartment,

where his young children lived. Gov. Opp., Dkt. 35 at 2. Moreover, Mr. Gonzalez committed

the instant offense despite having two prior drug convictions, one of which included a three-year

prison sentence. Id.

       That being said, the Court commends Mr. Gonzalez on his decision to pursue his GED

and congratulates him on passing his social studies exam. The Court encourages Mr. Gonzalez

to continue enrolling in First Step Act classes and to take advantage of any other programming

available at FCI Danbury. Finally, the Court is pleased to see that Mr. Gonzalez has completed

the NRDAP program and that he has not sustained any disciplinary infractions since his arrival at



1
       Mr. Gonzalez contracted COVID-19 in December 2020. Def. Motion, Dkt. 33 at 16.


                                                 2 of 3
         Case 1:19-cr-00289-VEC Document 37 Filed 08/23/21 Page 3 of 3




Danbury. In short, although Mr. Gonzalez does not qualify for compassionate release at this

time, the Court is hopeful that Mr. Gonzalez is on a path to become a productive and law-abiding

member of society upon his release.

       The Clerk of Court is directed to close the open motion at docket entry 33.



SO ORDERED.
                                                       _________________________________
Date: August 23, 2021                                  VALERIE CAPRONI
      New York, NY                                     United States District Judge




                                              3 of 3
